This cause comes on to be heard upon a motion by the defendants in error to dismiss the appeal of the plaintiffs in error, for the reason that the same was taken and prosecuted merely for the purpose of delay, and said appeal is frivolous and contains no merit, as is shown by the record in said cause attached to the petition in error filed herein.
The motion and the showing attached thereto, which, although served upon opposing counsel, are unresisted, disclose about the same condition as existed in Skirvin v. Goldstein,40 Okla. 315, 137 P. 1176; Skirvin v. Bass Fur. Co., 43 Okla. 440,143 P. 190, and Kirkland v. Trezevant, *Page 35 38 Okla. 445, 134 P. 1198. In those cases, as in this, the record disclosed that the plaintiff in error had no legal defense to the cause of action in the trial court and offered no defense thereto. In such circumstances, it is held that the appeal is manifestly frivolous and without merit, and should be dismissed upon motion for that purpose. The motion to dismiss is therefore sustained.
All the Justices concur.